DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Angorn et al. (US 2012/0276880 A1) in view of Metral (US 2014/0046837 A1) and Won (US 2015/0019961 A1, IDS dated Dec. 11, 2021).
	As to claim 1, Angorn teaches A memo and gift authentication system (Angorn, Abs., “a system … for downloading an electronic greeting card application to a portable computing device”) comprising: 
	a) a touch input device (Angorn, FIG. 13, [0078], “the user interface is a touch screen”) configured to accept input by a user (Angorn, FIG. 13, [0078], e.g., “signature 1014”); 
	b) at least one processor (Angorn, FIG. 13, [0078], a processor operating, e.g., the “touch screen”); and 
	c) a non-transitory tangible machine readable medium comprising instructions (Angorn, [0023], “software may also be implemented in various forms such as a stand-alone program, an app, a function call, a servlet, an applet, instructions stored in a memory or any other computer readable medium, part of an operating system or other type of executable instructions”) configured to cause the at least one processor (Angorn, [0025], “"computer" or "processing unit" as used herein includes, but is not limited to, any programmed or programmable electronic device, microprocessor, logic circuit, that can store, retrieve, and process data”) to: 
		i) capture a freehand memo employing the touch input device, the freehand memo addressed to a recipient other than the user (Angorn, see FIGS. 10-13, [0078], “with further reference to FIG. 10, the user may tap the signature area 1012 which takes the user to a signature personalization step. Once a signature 1014 has been added, another single tap would allow the user to go back and update, clear, or redraw the signature that has been added”); 
		ii) store the freehand memo in a data storage device (Angorn, see FIGS. 10-13, [0078], it is inherently inferred that “signature 1014” must be stored in memory).
	Angorn fails to explicitly teach “iii) receive gift data corresponding to a gift intended for the recipient; iv) store the gift data in the data storage device”.
	However, Metral teaches the concepts of receiving gift data (Metral, e.g., FIG. 4A, [0043], “capture image of physical object 406”) corresponding to a gift intended for the recipient (Metral, e.g., FIG. 4A, [0043], “receive amount and recipient information to be associated with image 408”); and
	storing the gift data in the data storage device (Metral, e.g., FIG. 4A, [0044], “receive payment information 410” → “transmit payment information, image, recipient information to payment service provider server”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “electronic greeting card application” taught by Angorn to further perform sending gift in association with gift data such as “payment information, image, recipient information”, as taught by Metral, in order to provide “combining the convenience of digital transactions with the personalization of receiving gifts and cards” (Metral, [0006]).
	Angorn in view of Metral fails to explicitly teach “v) associate the freehand memo with the gift data in the data storage device, whereby the freehand memo is authenticated through association with the at least a portion of the gift data”.
	However, Won teaches the concept of associating the freehand memo with the gift data in the data storage device, whereby the freehand memo is authenticated through association with the at least a portion of the gift data (Won, FIG. 7B, [0150], “the input screen 730 displays an object 740 such as a picture or a photo, and handwriting 745 that a user has directly made through an input unit 750”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the freehand memo such as “signature 1014” taught by Angorn to further include “handwriting” and associated with the “image of physical object, i.e., the gift”, as taught by Won, in order to provide that “the handwriting 745, i.e., memo, signature, etc., may be handwriting that represents an additional description of the gift” (Won, [0150]) and hand-written greetings.
	As to claim 2, Metral teaches the system according to claim 1, wherein the gift comprises at least one of the following: a) a digital gift card (Metral, e.g., FIG. 3A, “gift card”); b) a gift purchase confirmation; or c) a gift action for the recipient (Metral, FIG. 4A, [0044], “the acknowledgement message may include the details of the information transmitted to and stored by payment service provider server 110, such as the payment information, the recipient information, the image, and the merchant (if specified), allowing sender 102 to review the transaction”).  Examiner renders the same motivation as in claim 1.
	As to claim 3, Metral teaches the system according to claim 1, wherein the gift data comprises at least one of the following: a) a gift image (Metral, FIG. 4A, [0044], “the image”); b) a gift hyperlink; c) a gift tracking number; d) a gift barcode; 25Docket: 1071-3U2 e) a gift QR code; or f) a gift alphanumeric code.  Examiner renders the same motivation as in claim 1.
	As to claim 4, Metral teaches the system according to claim 1, wherein the gift data is received from one of the following: a) a merchant system (Metral, FIG. 1, [0033], “payment service provider server 110”); b) a merchant exchange carrier system; or c) a gift card provider system.  Examiner renders the same motivation as in claim 1.
As to claim 5, Metral teaches the system according to claim 1, wherein the instructions are further configured to cause the at least one processor to prompt the user to purchase the gift (Metral, e.g., FIG. 3A, [0034], “user interface may include buttons for creating gift card 308”).  Examiner renders the same motivation as in claim 1.
As to claim 6, Metral teaches the system according to claim 1, wherein the instructions are further configured to cause the at least one processor to communicate payment information for the gift to a payment processor (Metral, see FIG. 1, [0036], “payment information may include account information corresponding to account information stored in account database 130 of payment service provider server 110”).  Examiner renders the same motivation as in claim 1.
	As to claim 7, Metral teaches the system according to claim 1, wherein the instructions are further configured to cause the at least one processor to communicate payment information for part of the gift to a payment processor (Metral, FIG. 3C, [0036], e.g., “sender may be presented with form fields for associated recipient information 318 and an amount 320 to be associated with image 312. User interface 304 may also display a form field for payment information 322”).  Examiner renders the same motivation as in claim 1.
	As to claim 8, Metral teaches the system according to claim 1, wherein the gift is associated with a gift registry (Metral, e.g., FIG. 3A, “create & redeem gift card 308 310”; [0033], “Physical object 118 may then be personally delivered to recipient 106 and redeemed by capturing an image of physical object 118, and transmitting the captured image along with account information and recipient information to payment service provider server 110”).  Examiner renders the same motivation as in claim 1.
	As to claim 9, Metral teaches the system according to claim 1, wherein the instructions are further configured to cause the at least one processor to communicate the freehand memo with the gift data to the recipient (Metral, [0033], e.g., “Sender 102 may also provide written instructions on the birthday card for redeeming the birthday card with the payment service provider”).  Examiner renders the same motivation as in claim 1.
	As to claim 10, Metral teaches the system according to claim 1, wherein the instructions are further configured to cause the at least one processor to communicate the freehand memo with the gift data to a central storage device (Metral, FIG. 1, [0024], “Payment service provider server 110 may include an image database 128, which may be adapted to interact with sender device 104 and/or recipient device 108 over network 112 to store and match images sent by sender 102 or recipient 106 using imaging functionality and applications 120 and 126 of sender device 104 and recipient device 108. Payment service provider server 110 may be configured to maintain a plurality of user accounts in an account database 130, each of which may include or be separate from an account information 132 associated with individual users, including sender 102 and recipient 106”).  Examiner renders the same motivation as in claim 1.
	As to claim 11, it differs from claim 1 only in that it is the method performed by the system of claim 1.  It recites the similar limitations as in claim 1, and Angorn in view of Metral and Won teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claims 12-16, they recite the similar limitations as in claims 5-7 and 9-10, respectively, and Metral teaches them.  Examiner renders the same motivation as in claim 1.  Please see claims 5-7 and 9-10 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Bartkiewiez et al. (US 2015/0195092 A1) teaches the concept of a “generating and delivering an electronically signed and authenticated personalized communication” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 21, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***